TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00139-CV



                                      Ex parte Carolyn Barnes


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


                Carolyn Barnes1 filed an original Application for Writ of Habeas Corpus in this Court,

seeking relief from an order of commitment arising out of a criminal case.

                This Court’s original jurisdiction to issue a writ of habeas corpus is limited to those

cases in which a person’s liberty is restrained because the person has violated an order, judgment,

or decree entered in a civil case. See Tex. Gov’t Code Ann. § 22.221(d) (West 2004); Dodson

v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); Ex parte Hawkins,

885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding). Power to consider original

applications for writs of habeas corpus in criminal cases lies with the Texas Court of Criminal

Appeals, not this Court. See Tex. Code Crim. Proc. Ann. art. 11.05 (West 2005); see also

Tex. Const. art. V, § 5(c). Because Barnes’s application arises from an order entered in a criminal

case, not a civil case, we lack jurisdiction to consider it.



        1
          The application was filed by Dessie Maria Andrews purporting to act on behalf of
Carolyn Barnes. Habeas petitions may be presented by someone other than the applicant on the
applicant’s behalf. See Tex. Code Crim. Proc. Ann. art. 11.12, 11.13 (West 2005).
              The Application for Writ of Habeas Corpus is dismissed for want of jurisdiction.




                                           Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: March 25, 2011




                                              2